ACCEPTED
                                                                                            08-15-00054-CV
                              08-15-00054-CV                                    EIGHTH COURT OF APPEALS
                                                                                           EL PASO, TEXAS
                                                                                       6/15/2015 7:27:27 AM
                                                                                         DENISE PACHECO
                                                                                                     CLERK




                          IN THE COURT OF APPEALS
                                                            FILED IN
                      FOR THE EIGHTH DISTRICT OF TEXAS
                                                     8th COURT OF APPEALS
                               EL PASO, TEXAS            EL PASO, TEXAS
                                                                   6/15/2015 7:27:27 AM
                                                                      DENISE PACHECO
     THOMAS A. SCHOBER d/b/a                  §                            Clerk
     EL PASO HOME BUYERS, III,                §
                                              §
     Appellants,                              §
                                              §
v.                                            §    No. 08-15-00054-CV
                                              §
     KEVIN ZIEGLER and                        §
     ELIZABETH ZIEGLER                        §
                                              §
     Appellees.                               §
     __________________________________________________________________

                 APPELLEES’ SECOND UNOPPOSED MOTION
            FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF
     __________________________________________________________________

     TO THE HONORABLE COURT OF APPEALS:

           COME NOW KEVIN ZIEGLER AND ELIZABETH ZIEGLER, and file

     this First Unopposed Motion for an Extension of Time to File Appellees’ Brief,

     and would show the Court the following:

           1.    This is an appeal from a judgment signed by the court based on

     default that was signed on August 27, 2014. Appellant’s Brief was filed on April

     16, 2015. Appellees’ Brief is now due to be filed June 14, 2015.

           2.    Appellees request a 30-day extension of time to file Appellees’ Brief.

     This extension is requested because Appellees’ attorney will be unable to complete

                                               1
the Brief by the due date because of the complexity of the legal issues presented

and counsel’s responsibilities on other urgent client matters.

       3.    This is Appellees’ second motion for an extension of time to file

Appellees’ Brief. This request is not made for purposes of delay, but so that justice

may be done.

       4.    Appellant does not oppose this motion.

       WHEREFORE, PREMISES CONSIDERED, KEVIN ZIEGLER AND

ELIZABETH ZIEGLER, Appellees, request a 30-day extension of time to file

Appellees’ Brief, and such other and further relief to which they may be justly

entitled.

                                       Respectfully submitted,

                                       /s/ Michael J. Zimprich
                                       _____________________________
                                       The Law Offices of Michael J. Zimprich, PLLC
                                       7001 Westwind Drive, Suite 205
                                       El Paso, TX 79912
                                       (915) 317-1238
                                       (915) 613-2881 [telecopier]
                                       Email: mjzimp@mjzlaw-ep.com
                                       ATTORNEY FOR APPELLEES




                                          2
                       CERTIFICATE OF SERVICE

      The undersigned counsel certifies that this pleading was served to Gino
Estrada, Attorney & Counselor at Law, 9434 Viscount Blvd., Suite 150, El Paso,
TX 79925, Attorneys for Appellant, by electronic service, on June 15, 2015.

                                    /s/ Michael J. Zimprich
                                    _____________________________




                    CERTIFICATE OF CONFERENCE

     The undersigned attorney has conferred with counsel for Appellant.
Appellant does not oppose this motion.

                                    /s/ Michael J. Zimprich
                                    _____________________________




                                      3